Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The objections and rejections of the 9/30/2021 action have been overcome.  A new reference is applied to several amended claims in the present action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/150263 A1.
Claim 10:  '263 discloses a modulator, comprising: 
a first waveguide (upper waveguide in fig. 8); and 
a second waveguide (lower waveguide in fig. 8), comprising: 
a light input end (end adjacent to 1a in fig. 8), 
a light output end (end adjacent to 1b), 
a first semiconductor material 2 (lightly N-doped region, see figs. 3(a)-3(b), which is part of the lower PN junction 10 of fig. 8), and 
3 (lightly P-doped region) different from the first semiconductor material, the second semiconductor material contacting the first semiconductor material along a boundary area, wherein the first waveguide is different than the second waveguide, wherein a first light output of the first waveguide is combined (by combiner 1b) with a second light output from the light output end, wherein the boundary area forms a plurality of discrete multi-pointed shapes (as shown in figs. 3(a) and 3(b)) when viewed from a longitudinal cross sectional view extending from the light input end to the light output end.  
	Claim 11:  The first waveguide and the second waveguide are part of a processor (a Mach-Zehnder modulator processes a light beam; no particular kind of processor is specified).
	Claim 12:  The boundary area is greater than a length from the light input end to the light output end multiplied by a core width of the second waveguide. 
	Claim 13:  The modulator comprises a Mach-Zehnder modulator that utilizes a folded waveguide phase shifter (fig. 8).
	Claim 14:  The modulator comprises at least one of two arms optically coupled between cascaded Y-branch couplers 1a / 1b  disposed in a semiconductor material.  
	Claim 16:  The process of constructing the modulator discussed above with regard to claim 10 involves a method, comprising: 
connecting a first waveguide with a second waveguide different than the first waveguide, wherein the second waveguide comprises: 
a light input end, 
a light output end, 

a second semiconductor material, different from the first semiconductor material, the second semiconductor material contacting the first semiconductor material along a boundary area, wherein the boundary area forms a plurality of discrete multi-pointed shapes when viewed from a longitudinal cross sectional view extending from the light input end to the light output end; and 
combining a first light output of the first waveguide with a second light output from the light output end.  
Claim 17:  The method comprises connecting the light input end to a first waveguide light input end (at splitter 1a).
Claim 18:  The method comprises forming the boundary area with a zig zag from the light input end to the light output end (figs. 3(a)-3(b)).
Claim 19:  The boundary area is greater than a length from the light input end to the light output end multiplied by a core width of the second waveguide.
Claim 20:  The method comprises forming the boundary area from one end of the core width of the second waveguide to a second end of a core width of the second waveguide (the boundary runs completely across the core width as shown in fig. 3(a)).
Claim 21:  The method comprises connecting an input light source to the light input end (whatever generates the light which is to be modulated by the fig. 8 modulator).




Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.  Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 10.  The applied '263 reference does not disclose or suggest the recited multi-pointed stars.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	EP 3264166 A1 is cited on the attached 892 form for its general relevance to the subject matter of this application (particularly fig. 4).
Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874